NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                       MOTION AND, IF FILED, DETERMINED


                                          IN THE DISTRICT COURT OF APPEAL

                                          OF FLORIDA

                                          SECOND DISTRICT


In the Interest of L.L., a Child.         )
                                          )
                                          )
A.L.                                      )
                                          )
               Appellant,                 )
                                          )
v.                                        )      Case No. 2D16-4357
                                          )
DEPARTMENT OF CHILDREN AND                )
FAMILIES, and GUARDIAN AD                 )
LITEM PROGRAM,                            )
                                          )
               Appellees.                 )
                                          )

Opinion filed December 16, 2016.

Appeal from the Circuit Court for
Hillsborough County; Emily A. Peacock,
Judge.

Tien Tien of the Law Offices of Andrew
Shein, P.A., Tampa, for Appellant.

Pamela J. Bondi, Attorney General,
Tallahassee, and Mary Soorus, Assistant
Attorney General, Tampa, for Appellee,
Department of Children and Families.

No appearance for Appellee, Guardian Ad
Litem Program.


PER CURIAM.
              Upon the concession of error by the Florida Department of Children and

Families, the order of the trial court is reversed, and the case is remanded to the trial

court for further proceedings.

              Reversed and remanded.




NORTHCUTT, LaROSE, and SLEET, JJ., Concur.




                                            -2-